Citation Nr: 0205083	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-08 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for chloracne.

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility to treatment under 38 
U.S.C.A. § 1702 (West 1991).

5.  Entitlement to increased (compensable) rating for 
degenerative changes of the fifth distal interphalangeal 
joint of the right hand. 

6.  Entitlement to increased rating for pseudofolliculitis 
barbae, evaluated as 10 percent disabling before February 1, 
2000 and as noncompensable from February 1, 2000. 

7.  Entitlement to restoration of a 10 percent disability 
evaluation for pseudofolliculitis barbae from February 1, 
2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought.

The Board observes that the veteran's current appeal was 
initiated by a claim filed on September 1997 and included the 
items currently before the board as well as a claim for 
peripheral neuropathy (addressed by an unappealed rating in 
April 1998) and other claims addressed by a deferred rating 
of September 8, 1998.  Inasmuch as the appeals process has 
only been perfected as to those claims listed on the first 
page of this decision, the RO's attention is invited as to 
the September 1997 claim and those other claims addressed by 
the September 1998 deferred rating for any additional 
development and/or final disposition as appropriate.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.

2.  By a decision dated September 10, 1997, the Board 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a skin disorder claimed as secondary 
to exposure to Agent Orange.

3.  Since September 1997, that evidence associated with the 
claims file which is neither cumulative nor redundant, bears 
directly, but not substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for chloracne.

4.  A tinnitus disorder was not demonstrated during the 
veteran's service, and the evidence of record is against 
concluding that such disorder was caused or aggravated by 
service. 

5.  The record does not demonstrate that a mental disorder 
manifested before 1981.

6.  The degenerative changes of the fifth distal 
interphalangeal joint of the right hand is reflected by 
subjective complaints of pain and manifested primarily by 
clinical observations of full range of motion and good 
coordination and with strength reported as 5/5. 

7.  The appellant's pseudofolliculitis barbae is not 
currently manifested by objectively verifiable complaints or 
clinical findings of active or residual pathology.

8.  A 10 percent disability evaluation for pseudofolliculitis 
barbae was in effect for slightly less than 10 years, but the 
record fails to demonstrate that then active skin pathology 
during such period was actually attributable to 
pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision which determined that 
new and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
skin disorder is final.  38 U.S.C.A. § 7103 (West 1991); 
38 C.F.R. § 20.1100 (2001). 

2.  New and material evidence to reopen the claim for service 
connection for chloracne has not been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  Prostate cancer was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute. 

4.  Tinnitus was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute. 

5.  The criteria for entitlement to benefits for treatment 
purposes for an active psychosis have not been met.  38 
U.S.C.A. § 1702 (West 1991); 38 C.F.R. § 17.33 (2001).

6.  The schedular criteria for a compensable rating for 
degenerative changes of the fifth distal interphalangeal 
joint of the right hand have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 
4.71a, including Diagnostic Codes 5003-5010, 5227 (2001). 

7.  The criteria for an increased evaluation for 
pseudofolliculitis barbae prior to and from February 1, 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.20, Diagnostic Codes 7800 and 7806 (2001).

8.  The RO properly reduced a 10 percent evaluation for 
pseudofolliculitis barbae condition, and the criteria for 
restoration of previously assigned rating have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.344 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years.  With respect to the claims for 
service connection, although the veteran was informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a valid basis for service connection, see VCAA, 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, outpatient treatment 
records, and X-ray reports.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claims.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claims, 
and the Board will proceed with appellate disposition on the 
merits. 

Chloracne

By decision of September 10, 1997, the Board determined that 
new and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
skin disorder.  Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100(a) (2001).  The law provides that the prior Board 
decision cannot be modified unless evidence submitted in 
support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 1991).

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The Board is mindful that the RO denied the claim because it 
was not well grounded because a current diagnosis of the 
claimed disorder had not been demonstrated.  

As noted above, the VCAA became effective during the pendency 
of the appellant's appeal but after the case was forwarded to 
the Board.  This liberalizing legislation is applicable to 
the appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It bears emphasis, however, 
that the VA shall not reopen a claim that has been previously 
disallowed except when new and material evidence has been 
presented.

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. At 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.38 C.F.R. § 3.156(a) (2001). 

The evidence of record at the time of the September 1997 
adverse Board determination consisted of the veteran's 
service medical records, which failed to demonstrate the 
claimed disorder and other more current medical evidence, 
which likewise failed to demonstrate the claimed disorder.  
The veteran was afforded a VA skin examination in June 1998, 
and, moreover, current outpatient treatment records have been 
associated with the claims file.  None of the those records 
demonstrate the claimed disorder.

The evidence in support of the claim consists of the 
veteran's assertions that he has the claimed disorder as a 
result of service.  The law provides that, with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, the veteran's statements do not 
serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

When the case was previously decided in September 1997, the 
claim failed because the evidence did not demonstrate the 
claimed disorder in service or thereafter.  The evidence 
recently submitted still fails to demonstrate same. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Tinnitus and Prostate Cancer

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim: the appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Entitlement to service connection for prostate cancer may be 
established on a presumptive basis for a veteran with 
service, as in this case, during the Vietnam conflict.  38 
C.F.R. §§ 3.307, 3.309. 

Nevertheless, the Board has conducted a careful review of the 
claims file but failed to locate any medical evidence that 
the veteran has been diagnosed or assessed with prostate 
cancer.  Notably, the veteran was hospitalized from May 1997 
to June 1997.  The discharge records indicate that the 
veteran was afforded a prostate examination at that time, but 
no diagnosis or assessment of prostate cancer was documented.  
The Board additionally observes that outpatient treatment 
records from November 1999 reflect that the veteran refused a 
rectal examination in November 1999.  The Board wishes to 
point out that, although VA is required by statute and by 
case law to assist appellants in developing claims, "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for prostate cancer.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  Thus, 
the preponderance of the evidence is against the veteran's 
claim for prostate cancer. 

The veteran reported at one point that his tinnitus was due 
to mortar explosions.  On another occasion, he claimed it was 
due to a mine explosion in Vietnam.  At a June 1990 VA 
examination, he claimed exposure to acoustical trauma from 
artillery, small arms and rocket fire.  However, the records 
do not reflect exposure to any explosions.  Moreover, service 
medical records are silent as to complaints, treatment or 
diagnoses relating to tinnitus.  On the other hand, hospital 
treatment records from March 1981 and a psychiatric report 
dated October 28, 1981 document onset of tinnitus associated 
with head trauma in 1981, many years after service. 

In the case of the claim for tinnitus, the preponderance of 
the evidence is against any association between the claimed 
disorder and the veteran's military service.  

Eligibility for Treatment pursuant to 38 U.S.C.A. § 1702

A presumption of service connection (for compensation 
purposes) arises where a veteran who served for 90 days or 
more during a period of war (or during peacetime after 
December 31, 1946) develops a chronic disorder, such as a 
psychosis, to a degree of 10 percent or more within one year 
from separation from such service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For VA 
medical care purposes, a presumption of service connection 
arises for a veteran of World War II, the Korean conflict, 
the Vietnam era or the Persian Gulf War who develops an 
active psychosis (1) within two years after discharge or 
release from active military, naval or air service, and for a 
Vietnam veteran (2) before May 8, 1977.  38 U.S.C.A. § 1702.  
Presumptions for purposes of service connection are 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1113.

In this case, service medical records are silent as to 
complaints, treatment or diagnoses relating to any mental 
disorder.  The first evidence of any mental disorder are 
records associated with the veteran's head trauma in March 
1981, nearly a decade after the veteran's discharge from the 
military.  Additionally entitlement to service connection for 
mental disorders (on a direct basis) have been denied over 
and over again.  Under the circumstances, the Board considers 
the question of any association between the veteran's mental 
disorders and service well settled.  On the basis of the 
existing record, the preponderance of the evidence is against 
any psychiatric disorder in service or having been manifest 
within the applicable time periods.  Accordingly, entitlement 
to benefits pursuant to § 1702 is precluded.


Increased Ratings Claims/Restoration

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim: the appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Degenerative Changes 5th Distal Interphalangeal Joint, Right 
Hand

Service connection (noncompensable) for this disability was 
established pursuant to an April 15, 1982 rating and a 
noncompensable rating has remained in effect since September 
15, 1981.

Under Diagnostic Code 5003 of the VA schedule for rating 
disabilities, a 20 percent  evaluation is appropriate for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations and a 10 percent 
evaluation is appropriate for degenerative arthritis with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.

Diagnostic Code 5003 of the rating schedule provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4.71, Diagnostic 
Code 5003. 

The veteran's service-connected degenerative changes of the 
fifth distal interphalangeal joint of the right (major) hand 
are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5227, ankylosis of fingers other than the thumb, index 
finger, and middle finger.  A noncompensable rating is 
assigned and is the only available schedular rating available 
under that Code.  A note to Diagnostic Code 5227 provides 
that extremely unfavorable ankylosis will be rated as 
amputation under pertinent diagnostic code.

In this case the veteran was afforded a VA examination in 
June 1998.  The veteran claimed that he injured his hand when 
a "mine went off 'in [his] face'".  The record demonstrates 
that the injury was actually sustained when he dropped a box 
on his hand.  Examination of the right hand seemed normal on 
palpation of the first through third digits and the 
metacarpal areas.  The veteran was reported as reticent about 
palpation of the fourth digit but it did not reveal any 
deformity.  He would not permit palpation of the fifth digit.  
The veteran claimed that even slight brushing of the fifth 
finger produced pain.  Range of motion was impossible to test 
because of "alleged pain".  Wrist examination appeared 
normal bilaterally.  Diagnosis was injury to the right hand 
in 1971, tenderness and dysesthesia, right hypothenar area of 
the fifth finger.

The veteran was afforded another VA examination on August 5, 
1999, at which time his upper extremities were clinically 
reported with full range of motion and good coordination; 
strength was reported as 5/5.

Ankylosis is considered to be extremely unfavorable when all 
of the joints of the finger are in extension or in extreme 
flexion.  38 C.F.R. § 4.71a, Code 5227, note (1) above code 
5220.  Under this criteria, the evidence in this case does 
not support the assignment of a compensable evaluation for 
the disability at issue.

The history evidence provided by the veteran also suggests 
that the veteran has right hand pain that causes a weak hand 
grip and difficulty in making a fist, but objectively there 
is no limitation of motion of the right wrist.  The ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  The Board observes that the veteran has 
been characterized as "highly manipulative" as far back as 
May 1983 and that he has been shown to misrepresent facts.  
Recent outpatient treatment records fail to reflect 
complaints or diagnoses approaching the extent of disability 
advanced by the veteran at his June 1998 examination.  
Considering, in addition, that the medical examiner who 
conducted the June 1998 examination suggested a lack of 
cooperation and, more significantly, that the findings in the 
August 1999 examination reflected the absence of pertinent 
pathology whatsoever, the Board finds the veteran lacks 
credibility.  In consideration of the foregoing, the Board 
finds that the preponderance of the evidence is against a 
compensable evaluation for service-connected degenerative 
changes of the fifth distal interphalangeal joint of the 
right (major) hand.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.

Pseudofolliculitis barbae

Entitlement to service connection (noncompensable) for the 
veteran's pseudofolliculitis barbae was established  pursuant 
to December 30, 1986 rating, effective from September 26, 
1984.  The assigned rating was increased to a 10 percent 
disability evaluation, effective from April 3, 1990, pursuant 
to a September 6, 1990 rating action.  

A special VA skin examination report is dated in June 1998.  
The veteran was described as an odiferous, unkempt and dirty.  
Objective findings were reported as suggestive of but not 
diagnostic of seborrhea, "since his hygiene was so poor".  
The examiner noted a history of pseudofolliculitis but the 
examiner expressly reported the absence of pseudofolliculitis 
at that time.  Diagnosis was seborrhea of the scalp.

Current VA outpatient treatment records were negative for 
evidence of active pseudofolliculitis barbae or residuals of 
pseudofolliculitis barbae.

Pursuant to a September 3, 1999 rating, the assigned 10 
percent disability evaluation for pseudofolliculitis barbae 
was proposed for reduction to a noncompensable level.  The 
reduction, effective from February 1, 2000, was effectuated 
pursuant to a November 18, 1999 rating. 

Pseudofolliculitis barbae is an unlisted condition and 
normally rated as analogous to disfiguring scars of the head, 
face or neck.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20. 

According to the applicable criteria, a noncompensable 
evaluation is warranted for slightly disfiguring scars of the 
head, face or neck.  A 10 percent evaluation requires 
moderately disfiguring scars of the head, face or neck.  38 
C.F.R. Part 4, Code 7800.

The Board has also considered the rating criteria applicable 
for rating eczema.  According to the applicable criteria, a 
noncompensable evaluation is warranted for eczema with 
slight, if any exfoliation, exudation or itching which is on 
a non-exposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  38 C.F.R. Part 4, Code 
7806.  However, no such pathology was documented vis-à-vis  
the veteran's head, face or neck; moreover, any 
manifestations of skin pathology in these regards have been 
attributed to general poor hygiene rather than as a result of 
pseudofolliculitis barbae.  

After a careful review of the evidence of record, the Board 
concludes that the record reflects that there are no 
manifestations of pseudofolliculitis barbae at this time, 
and, accordingly, the preponderance of the evidence is 
against a compensable or increased evaluation.  

There is no question that a disability rating may be reduced.  
However, Title 38, Code of Federal Regulations, Section 
3.105(e) requires that certain procedures be followed before 
a rating may be reduced.  Where action by the rating agency 
would result in the reduction or discontinuance of 
compensation payments, the regulation requires that a rating 
initially proposing the reduction or discontinuance be 
prepared.  This rating must set out all material facts and 
reasons for the proposed action.  The regulation further 
requires that the beneficiary of the compensation payments be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons therefor, and 
be given 60 days from the date of the notice for the 
presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e).  In addition, 38 C.F.R. § 
3.105(i) provides that the advance written notice concerning 
the proposed reduction inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  38 C.F.R. § 3.105(i).  These procedures 
must be followed by VA before it issues any final rating 
action reducing the rating.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  The claims file documents that the RO 
observed these procedural requirements in the rating decision 
issued in September 1999 and the accompanying notice.

According to the law, in order for VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied, such that there 
must be evidence of material improvement that is reasonably 
certain to be maintained, and if there is any doubt, the 
rating in effect will continue.  However, for disability 
ratings in effect for less than 5 years, the provisions of 38 
C.F.R. § 3.344(a) and (b) are not applicable.  The duration 
of a rating is measured from the effective date assigned that 
rating until the effective date of the actual reduction.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

It bears particular emphasis that the decision in this case 
doesn't hinge at all on "material improvement [of a 
disability] that is reasonably certain to be maintained".  
The Board observes that when the compensable evaluation for 
this disability was assigned in 1990, the medical record 
appears to have been erroneously interpreted to the effect 
that active skin pathology, e.g. pruritus on the trunk, at 
that time was attributed to pseudofolliculitis barbae.  That 
point has been clarified by the current examination such that 
the assignment of a compensable evaluation appears to have 
been inappropriate ab initio.  Accordingly, the reduction is 
proper. 

Summary

The Board has considered the veteran's request that the 
"reasonable doubt" doctrine be applied in rendering a 
decision in this appeal.  Under the applicable criteria, 
when, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  In Gilbert v. 
Derwinski, the Court held that, when all of the evidence is 
assembled, the VA is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  The Board finds that the 
"reasonable doubt" doctrine is not for application in this 
case, inasmuch as the evidence neither supports the veteran's 
claims nor does there exist an approximate balance of 
positive and negative evidence ("equipoise"), but rather 
there is a clear preponderance of the negative evidence 
regarding the merits of the veteran's claims. 

There is no competent evidence of record which indicates that 
the veteran's service-connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).



ORDER

New and material evidence not having been submitted, the 
claim to reopen entitlement to service connection for 
chloracne is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for a psychosis for the 
purposes of establishing entitlement to treatment under 38 
U.S.C.A. § 1702 is denied.

Entitlement to increased evaluation for degenerative changes 
of the fifth distal interphalangeal joint of the right hand 
is denied. 

Entitlement to increased evaluation for pseudofolliculitis 
barbae is denied. 

Entitlement to restoration of a 10 percent disability 
evaluation for pseudofolliculitis barbae is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

